                                                                                                    4/14/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
DECKERS OUTDOOR CORPORATION,                                   :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-10943 (VSB) (JLC)
                                                               :
LUFFY MOMO, INC., DOES 1–10,                                   :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order dated March 9, 2020, the parties were directed to advise the Court within 30

days of the date of the Order when they wish to schedule a settlement conference. Dkt. No. 21.

Having received no response to date, the Court directs the parties to comply with the Order no

later than April 21, 2020.

        Moreover, given the state's extension of the current stay-at-home policy in light of the

COVID-19 pandemic, any settlement conference in the foreseeable future will be conducted

telephonically. Using the Court’s conference line system, the Court will begin the settlement

conference in joint session with all parties on the line before breaking into private session and

speaking to the parties individually, as the technology the Court is using should be able to

facilitate breakout sessions with each side.

        SO ORDERED.

Dated: April 14, 2020
       New York, New York
